Title: To Thomas Jefferson from Tadeusz Kosciuszko, 15 September [1799]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas



Dear Sir
15th of September [1799]

I had the honor of receiving a letter from you dated the 25th of March, with a bill from the Treasury of the United States for which I send you my best thanks. By your order came to my hands the first divident of the Pennsylvania Bank. Mr. Barnes has send me likwise two Cases loaded with my things, which are now upon the road to Paris. before I came from America Mr. Clay has been appointed by me to acte as my proxy at the meeting of Stok Holders upon Pensylvania Bank. the desir of Mr. Barnes to be apointed in his place I refere to you you may do as you please because you have suficient Power from me. The Theatre of the World is of such kind that I cannot sai nothing in favor. Be so good howev to belive that my affection Friendship and Esteem for you will be everlasting.

T. Kosciuszko

